Citation Nr: 0904134	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-33 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits for the cause of the veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, her daughters, and her daughter-in-law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from May 1943 to February 1946.  He died in May 
2002.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2006 rating 
decision, by the No. Little Rock, Arkansas, Regional Office 
(RO), which denied the appellant's claim of entitlement to 
DIC benefits under the provisions of 38 U.S.C.A. § 1151.  

On August 26, 2008, the appellant, accompanied by two 
daughters and her daughter-in-law, appeared and offered 
testimony at a hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO.  A transcript of that hearing is 
of record.  At that hearing, the appellant submitted 
additional evidence, and waived her right to initial review 
by the RO.  See 38 C.F.R. § 20.1304 (2008).  


FINDINGS OF FACT

1.  The veteran died in May 2002, at the age of 78; the 
immediate cause of death was listed as renal failure.  

2.  The competent evidence does not demonstrate that the 
veteran's death was due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance or fault 
on the part of VA in furnishing the veteran's medical 
treatment.  His death was also not the result of an event not 
reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in March 2006 from the RO to the appellant which 
was issued prior to the RO decision in September 2006.  That 
letter informed the appellant of what evidence was required 
to substantiate the claim and of her and VA's respective 
duties for obtaining evidence.  

The Board finds that the content of the above-noted letters 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  In addition, the 
August 2007 SOC provided the veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  It also appears that all obtainable 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims file, and 
that neither she nor her representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the appellant in proceeding with the present 
decision.  

At the hearing before the Board in August 2008, the 
submission of additional medical evidence was suggested and 
the file was left open for 60 days for that purpose.  Such 
actions comply with 38 C.F.R. § 3.103 and the VCAA.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151, given that she has been 
provided all the criteria necessary for establishing 
entitlement to DIC benefits, and considering that the 
appellant is represented by a highly qualified service 
organization, the Board finds that there has been fundamental 
fairness.  


II.  Factual background.

The record reflects that the veteran died in May 2002.  A 
certificate of death, dated in May 2002, indicates that the 
immediate cause of death was renal failure.  

The appellant's claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1151 (VA Form 21-4138) was received in 
September 2005.  The appellant maintains the veteran was sent 
to the VA medical center in St. Louis for evaluation of chest 
pains; the second or third day, the veteran was so sick that 
he couldn't keep any liquids or solid food down.  The 
appellant indicates that a doctor informed her that the 
veteran was overloaded with IV fluids and medications that he 
should not have been given since he was there for his 
kidneys.  She was informed that the veteran had been given 
Zosyn, which she discovered was the cause of the renal 
failure, which eventually led to his death.  The appellant 
maintained that, if the VAMC had paid attention to the 
veteran's records, they would have known that he was there 
for his kidneys and would not have given him the wrong 
medication.  

Submitted in support of the appellant's claim was a VA 
Discharge Summary, indicating that the veteran was admitted 
to a VA hospital on July 18, 2001, to August 4, 2001, 
initially because of chest pain, subsequently developed 
abdominal pain, and he was started on Zosyn, which caused 
interstitial nephritis.  He was discharged on August 4, 2001, 
with a diagnosis of acute renal failure believed to be 
secondary to acute interstitial nephritis from Zosyn, gallium 
scan done and results expected to confirm.  Subsequently, on 
August 9th, complaining again of abdominal pain and he was 
admitted for IV antibiotics again for presumed diagnosis of 
diverticulosis coli.  

The veteran was seen for an evaluation in October 2001, at 
which time a private physician stated that he appeared to 
have some sort of rapidly progressive disease.  The doctor 
added that before he committed the veteran to lifelong 
dialysis, he needed to know a little more about what's going 
on and whether there might be some reversible factors 
present.  The veteran was then admitted to a private hospital 
on October 5, 2001.  During his hospitalization, a renal 
biopsy was ordered and it showed chronic interstitial renal 
disease.  The veteran was started on dialysis and he 
tolerated it well.  Also, during the period of 
hospitalization, the veteran was noted to have some chest 
pains; a chest x-ray showed bilateral pleural effusions 
consistent with fluid in his lungs.  

The veteran was admitted to Twin Rivers Regional Medical 
Center in January 2002 with chest pain; he reported a history 
of chest pain on and off for the last 2 days.  The veteran 
also complained of some shortness of breath.  The veteran's 
blood pressure was elevated post dialysis.  He was made pain 
free after Nitro drip in the ICU.  The impression was 
unstable angina with right bundle branch block; chronic renal 
failure; hypertension, accelerated; and congestive heart 
failure by history.  The veteran was readmitted to the 
hospital on March 18, 2002 with complaints of shortness of 
breath and dyspnea.  It was felt that he was fluid-
overloaded.  The veteran indicated that he had had worsening 
of shortness of breath for two days; he also reported having 
productive cough with green sputum.  He was found to have 
pleural effusion.  The final diagnoses were congestive heart 
failure with bilateral pleural effusion; acute bronchitis; 
hypokalemia; chronic renal insufficiency; hypertension; and 
gastroesophageal reflux.  

On April 25, 2002, the veteran was readmitted to the hospital 
after he was found to be unresponsive and hypotensive during 
hemodialysis treatment.  Following an evaluation, the veteran 
was diagnosed with perforated intraabdominal viscous; end-
stage renal disease, on hemodialysis; anemia; malnutrition; 
and elevated alkaline phosphatase.  Hospice placement was 
arranged.  

The record was referred to a genitourinary specialist in 
August 2007.  The examiner noted that the veteran was 
hospitalized in August 2001 with an episode of chest pain; he 
was thought to have diverticulitis and was treated with 
Zosyn.  He did have evidence of low grade chronic renal 
insufficiency prior to initiating treatment.  It was also 
noted that he had a history of allergy to streptomycin and 
tetracycline but not to penicillin.  He developed acute renal 
failure due to interstitial nephritis and required temporary 
dialysis.  His renal function tests subsequently were 
improved and he was discharged.  He subsequently went on to 
develop chronic renal failure and eventually required chronic 
hemodialysis and died in May 2002 with the diagnosis of renal 
failure.  The examiner noted that the veteran also had 
hypertension, history of congestive heart failure and chronic 
obstructive pulmonary disease; he stated that hypertension 
can also be a factor in the development of progressive 
chronic renal failure.  

The examiner explained that interstitial nephritis is a known 
possible complication of Zosyn, although rare.  It is most 
likely an idiosyncratic reaction to the drug and not 
predictable in advance.  The examiner stated that he was 
unaware that any evidence that preexisting chronic renal 
failure increases the risks of developing interstitial 
nephritis from the drug.  The remote possibility of 
developing interstitial nephritis would not be a reason to 
reject the use of that drug in a situation where it is 
otherwise indicated.  

The examiner stated that, in his opinion, it is as likely as 
not that the veteran's progression to chronic renal failure 
would have occurred even in the absence of the drug reaction 
and that the development of interstitial nephritis could not 
have been reasonably foreseen.  The examiner also stated that 
the development of renal failure and eventual death was not 
due to carelessness, negligence, lack of proper skill, error 
in judgment or other fault on the part of the VA.  The 
examiner further stated that it appeared that the expected 
degree of care that was given and that the outcome could not 
have been reasonably foreseen.  It would not be an ordinary 
risk of this treatment.  

At the personal hearing in August 2008, the appellant 
maintained that the veteran's problems started when he went 
to Poplar Bluff in 2001 for complaints of chest pain; she 
stated that, when she called the following day, she was told 
that the veteran was deathly sick.  The appellant reported 
that, several days later, they went to see the veteran and 
were told that the hospital had given the veteran the 
antibiotic Zosyn which he should not been given because it 
messed up his kidneys.  Reportedly, the appellant was also 
told that, in order to get the antibiotic out of the 
veteran's system, he was given so much IV fluids that it 
caused him to suffer congestive heart failure.  The veteran's 
daughter, who worked as a registered nurse for 18 years, 
testified that her father suffered from renal shrinkage that 
was a longstanding condition; she stated that the hospital 
gave him an antibiotic and the first side effect of this 
medicine is renal failure.  The veteran's daughter maintained 
that the VA doctors made a mistake in their choice of an 
antibiotic treatment, and they admitted to making that 
mistake in front of the entire family.  It was argued that 
the veteran should not have been given any antibiotics 
because he had an underlying kidney problem; and, within 
weeks of this treatment, he suffered renal failure and 
subsequently died.  It was contended that the treatment he 
received worsened his kidney condition and eventually led to 
his demise.  


III.  Legal Analysis.

The law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable.  38 U.S.C.A. § 1151.  

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. § 1151 (a) filed on or 
after October 1, 1997.  A review of the record reveals that 
the appellant's claim for DIC benefits was received in 
September 2005.  

The regulations provide that benefits under 38 U.S.C.A. 
§ 1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress. The additional disability or death must not 
have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2008).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health- 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d) 
(2008).  

The above cited regulations governing claims under 38 U.S.C. 
§ 1151 were amended effective September 2, 2004, while the 
veteran's appeal was pending.  69 Fed. Reg. 46,426 (Aug. 3, 
2004).  Given that the effect of the changes is to make VA 
regulations consistent with the changes previously made to 38 
U.S.C.A. § 1151, of which the appellant has been clearly 
advised, she is not prejudiced in the disposition of her 
claim herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The appellant seeks DIC benefits pursuant to 38 U.S.C. 
§ 1151.  She contends that the VA doctors knew it was a 
mistake to give the veteran the antibiotic especially with 
his underlying kidney problem; she argues that the treatment 
worsened his kidney condition, caused him to suffer renal 
failure, and his premature death.  Based on review of the 
relevant evidence in this matter, and for the following 
reasons and bases, it is the decision of the Board that the 
preponderance of the evidence weighs against the claim for 
DIC under the provisions of 38 U.S.C.A. § 1151.  

Given the evidence outlined above, the Board observes that 
there is no evidence of record which shows that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical treatment to the veteran contributed to his demise.  
Nor is there any evidence suggesting that the cause of the 
veteran's death was due to an event not reasonably 
foreseeable.  Significantly, the August 2007 VA medical 
opinion specifically states that it is as likely as not that 
the veteran's progression to chronic renal failure would have 
occurred even in the absence of the drug reaction and that 
the developing of interstitial nephritis could not have been 
reasonably foreseen.  The examiner also stated that the 
development of renal failure and eventual death was not due 
to carelessness, negligence, lack of proper skill, error in 
judgment or other fault on the part of the VA.  The examiner 
further stated that it appeared that the expected degree of 
care that was given and that the outcome could not have been 
reasonably foreseen.  This opinion is not contradicted by the 
other competent evidence of record.  

There is no competent evidence in the record that refutes the 
conclusions drawn above.  The VA medical opinion is to the 
effect that the veteran's death is not the result of VA 
treatment.  This opinion is based on a complete review of the 
file, including the veteran's history, clinical notes, 
hospital records and the death certificate.  The opinion 
thoroughly explained why the veteran's death was not the 
result of VA treatment.  Since this is a medical opinion on a 
medical question, by a medical professional, it is probative 
and persuasive and it outweighs the assertions and claims of 
the lay appellant.  That is, while the Board does not 
question the sincerity of the appellant beliefs, she has not 
been shown to have the requisite medical training or 
knowledge to provide a competent opinion as to this matter.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  We 
recognize that lay statements may serve to support claims by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, the issue in this case is a 
complex matter which requires specialized training for a 
determination as to causation, standard of care, 
foreseeability, etc., and it is therefore not susceptible of 
resolution by lay opinions.  

Again, the Board does not doubt the appellant's sincerity; 
however, the file does not contain any competent probative 
evidence to support her assertions.  Simply put, the 
appellant has submitted no competent evidence which tends to 
substantiate her contentions that the veteran suffered 
additional disability or death due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment to the veteran.  

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
entitlement to DIC pursuant to 38 U.S.C.A. § 1151 is not 
warranted.  Accordingly, the claim is denied.  


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151 for the cause of the veteran's death is 
denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


